Citation Nr: 1708893	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 9, 2013, and in excess of 30 percent from December 9, 2013, for residuals, status post fractured proximal tibia of the right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In a December 2013 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's right knee/leg disability to 30 percent, effective December 9, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video-conference.  The hearing was scheduled for February 2015, but the Veteran did not attend.  He has not offered good cause for his failure to appear at the hearing or request that such be rescheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702 (d); 20.704 (d) (2016).

In April 2015, the Board denied entitlement to a rating in excess of 10 percent for a right knee/leg disability prior to December 9, 2013, and denied entitlement to a rating in excess of 30 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a January 2016 Joint Motion for Remand (JMR), vacated the April 2015 Board decision and remanded the issue to the Board for readjudication.

This case was previously remanded by the Board in June 2016.  The case has been returned to the Board for review.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction this case was previously remanded by the Board in June 2016 for a new VA examination.  The June 2016 remand directives requested, in part, that the VA examiner address any additional functional loss of the Veteran's right knee during flare-ups and repeated use, and that if such opinion was not feasible, the examiner was requested to explain why.  The remand directives further stated that "merely stating that an opinion cannot be rendered without resorting to speculation was inadequate."  As outlined below, the VA examiner failed to address additional functional loss of the Veteran's right knee during flare-ups and repeated use.  Additionally, the Veteran's representative has requested that the Board remand the case in order to obtain an addendum medical opinion, in part, because the October 2016 VA examiner resorted to mere speculation as a substitute for full consideration of the pertinent facts.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran was provided a VA medical examination in October 2016, wherein he reported to the examiner that he experienced flare-ups.  In answering whether the Veteran's pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, the examiner opined, "speculative."  When an examiner is asked to render an opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones, 23 Vet. App. at 382.  In that regard, "it must be clear on the record that the inability to opine is not the first impression of an uniformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medial information that may have bearing on the requested opinion."  Id. at 389.  In this case, it is not clear whether the October 2016 VA examiner considered the Veteran's complete medical history prior to providing the opinion as to whether pain could significantly limit functional ability during flare-ups.  As such, the Board finds the opinion to be inadequate, and that the matter must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).     

Additionally, in the January 2016 JMR, the parties agreed that the December 2013 VA examination report was inadequate for decision-making purposes since the examiner noted that he Veteran experienced flare-ups of pain that impacted the function of his right knee.  However, the examiner did not provide degrees of range-of-motion loss during flare-ups or explain why the measurements could not be given, as is required under Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The June 2016 Board remand directed the VA examiner to express any additional functional loss during flare-ups in terms of additional degrees of limited motion, or if this was not feasible, the examiner must explain why.  As noted above, during the October 2016 VA examination the Veteran reported flare-ups of his right knee.  However, the examiner failed to provide degrees of range-of-motion loss during flare-ups or explain why the measurements could not be given.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a further remand is necessary to ensure at least substantial compliance with the June 2016 remand directives.      

The Board further observes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing ...."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the October 2016 VA examination report does not comply with Correia because it does not specify whether range-of-motion testing was on active motion, passive motion, weight-bearing, or nonweight-bearing, or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA right knee/leg  examination that adequately addresses the Veteran's additional functional loss during flare-ups in knee symptoms; and that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Chillicothe VAMC and Detroit VAMC.

2.  Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected right knee.  The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examination should record the right knee range-of-motion findings in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, the examiner should clearly explain why that is so.

b) The examiner must address functional impairment, if any, during flare-ups or when the right knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c)  The examiner should determine whether the Veteran has ankylosis of the right knee.

d)  The examiner should indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the right knee.  

Each opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




